J. B. McPHERSON, District Judge.
The claimant’s exceptions to the commissioner’s report have all been carefully considered, but I do not think they need be discussed in.detail. For the most part, they turn upon questions of fact that the commissioner has found adversely to the claimant, and upon nearly all of these questions I see no reason to disturb his findings. But in two respects I think the report should' be somewhat modified. The survey made by Rloyd’s surveyors was in part occasioned by damage due to stress of weather, and only in part by the damage due to the collision. The cost of the survey should therefore be apportioned, awarding $10 to the first-named account, and $20 to the account of the collision damage. So, also, with regard to the agency charge of Peter Wright & Son. Part of the service rendered by them seems to me not to be properly chargeable to the collision, — certainly, so much of it as has to do with attendance upon this litigation should not be charged for in this form, —and I have therefore concluded to reduce this item to the sum of $200.
Objection is also made to the commissioner’s fee, and it is agreed that I shall dispose of this objection now as if it were raised upon appeal from taxation of the libelant’s bill of costs. I do not think the objection should be sustained. In my opinion, the quantity and quality of the work done by the learned commissioner deserves the compensation for which he asks. The decree recommended by him may be entered, with the modification directed in the foregoing opinion.